DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 4 and 8-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/26/2022.
Applicant's election with traverse of Species I, A and 2 in the reply filed on 9/26/2022 is acknowledged.  The traversal is on the ground(s) that combined search and examination of the alleged inventions and species would not be a serious burden to the Examiner.  This is not found persuasive because the species require different search queries, strategies or databases. These require search of several different inventive concepts and prior art applicable to one would not likely be applicable to another.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP3228345 (Lacour-Gayet hereinafter).
Regarding claim 1, Lacour-Gayet teaches an aerosol delivery device (abstract and Fig. 1) comprising: 
a housing defining an outer wall (1 and 2), and further including a power source, specifically a battery, and a control component, specifically an electronic control system ([0013]); 
a mouthpiece portion (1); 
a tank portion that includes a reservoir configured to contain a liquid composition (4); and 
an atomization assembly (3) configured to vaporize the liquid composition to generate an aerosol, wherein the atomization assembly comprises a vibrating assembly that includes a mesh plate ([0013]-[0015]), and further including a liquid transport element (“fluid connection”), one end of which is located proximate the mesh plate ([0046]).  
Regarding claim 6, Lacour-Gayet teaches that the vibrating assembly further includes a piezoelectric component affixed to and substantially surrounding the mesh plate ([0013]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacour-Gayet.
Regarding claim 7, Lacour-Gayet teaches the mesh plate is a plate ([0013]) wherein plates are substantially flat.
In the alternative, given that Lacour-Gayet teaches the mesh plate is a plate, it would have been obvious for one of ordinary skill in the art at the time of the invention to have made the mesh plate substantially flat since plates are substantially flat with a reasonable expectation of success and predictable results. 

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacour-Gayet as applied to claim 1 above, and further in view of US 20160213866 (Tan hereinafter).
Regarding claims 3 and 5, Lacour-Gayet does not expressly teach the composition of the 
liquid transport element.
	Tan teaches an electronic vaporization device which comprises a liquid transport element, or wick (76), which transports liquid from the liquid reservoir (72) to the atomizer (30) ([0075]). Tan teaches that the wick is made from cotton, ceramic fiber or fiberglass ([0075]). Cotton is a fibrous material and comprises multiple layers, specifically multiple layers of strands of fiber. It would have been obvious for one of ordinary skill in the art at the time of the invention to have incorporated the material of the liquid transport element of Tan into the invention of Lacour-Gayet because the liquid transport element serves the same purpose, namely transporting liquid from a liquid reservoir to an atomizer with a reasonable expectation of success and predictable results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747